Citation Nr: 1506738	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from May 2001 to November 2004, November 2007 to April 2008, June 2008 to December 2008, December 2008 to March 2009, November 2009 to January 2010 and October 2012 to March 2013.  He also had periods of Air Force Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a right wrist disability.  It is also on appeal from a November 2009 rating decision of the St. Petersburg, Florida, RO that denied service connection for a bilateral knee disability.

The RO in St. Petersburg has jurisdiction of the Veteran's claims file.  

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran incurred or aggravated a bilateral knee disability during active duty, ACTDUTRA or INACTDUTRA.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a March 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains some service treatment records, some service personnel records, private medical records, treatment records from Lackland Air Force Base (AFB) and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.

The Veteran's service treatment records are incomplete.  A June 2011 VA memorandum states that VA had determined that the Veteran's service treatment records were unavailable, all procedures to obtain them had been correctly followed, all efforts to obtain them had been exhausted, further efforts were futile, and, based on these facts, the records were unavailable.  The memorandum listed the attempts made to obtain the records.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A VA examination was conducted in August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury, but not disease, incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from a disease or injury incurred in, or aggravated, while performing ACDUTRA or from an injury, but not disease, incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral knee disability.  The evidence does not show that the Veteran has a current bilateral knee disability that is the result of active duty service, ACTDUTRA or INACTDUTRA.

The Veteran contends that he incurred a bilateral knee disability while running or riding a bike during PT.  See February 2010 VA Form 21-4138.  However, the Veteran has provided no details as to the time of the injury, where he was stationed or whether he was on active duty, ACTDUTRA or INACTUDRA at the time.  

A December 2009 record from Lackland Air Force Base reflects that the Veteran had a history of approximately one year of bilateral knee pain.  He began noticing symptoms during a mountain biking trip and the symptoms then increased.  There was no trauma.  The diagnosis was bilateral patellofemoral syndrome possible secondary to substantial lower extremity muscle tightness.  A January 2010 private record reflects that the Veteran reported that his pain began in June 2009 while bike riding.  The assessment was bilateral patellofemoral syndrome.  

These records are simply negative for any evidence that the Veteran incurred a knee injury during active duty service, ACTDUTRA or INACTDUTRA.  These records are also negative for any evidence that the Veteran's post-service diagnoses are related to active duty service, ACTDUTRA or INACTDUTRA.  

In addition, the report of an August 2009 VA examination provides a diagnosis of bilateral patellofemoral syndrome.  The examiner provided the opinion that the Veteran's bilateral knee pain was not caused by or as a result of a bilateral knee condition shown during reserve duty.  The examiner stated that from the records reviewed, the Veteran's knee condition was a transient condition that did resolve with conservative medical management.  The Veteran's service records and those of the private sector did not show ongoing treatment for it.  As a result there was no residual or chronicity of the condition established while on reserve duty.  There were also no recent private sector medical records indicating that the Veteran was receiving ongoing care for his knees as well.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the August 2009 VA opinion.  In fact, the post-service evidence is negative for any evidence linking any current bilateral knee disability to the Veteran's active duty, ACTDUTRA or INACTDUTRA.
	
The Board acknowledges the general assertions by the Veteran in support of the claim for service connection.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a bilateral knee disability as a result of an injury during active duty, ACTDUTRA or INACTDUTRA) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the general assertions by the Veteran cannot constitute competent medical evidence in support of the claim.  The Board also finds it significant that the Veteran has provided no details about the date of his bilateral knee injury, where he was stationed or whether he was on ACTDUTRA or INACTUDRA at the time.   

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a bilateral knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran has consistently reported to post-service medical care providers that he injured his right wrist during active duty while doing clap push-ups in 2004.  His service treatment records are incomplete.  A post-service July 2009 MRI at Lackland AFB found that the Veteran had a radial sided triangular fibrocartilage tear.  

This evidence raises the possibility that Veteran has a current right wrist disability as a result of an in-service injury.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this regard, the Board points out that an August 2008 VA examination was for the Veteran's left wrist.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right wrist disability that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any right wrist disability is causally related to the Veteran's claimed 2004 right wrist injury that occurred during clap push-ups, or is otherwise related to active service.

The examiner is requested to provide a rationale for any opinion expressed. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


